DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 03 December 2021.  After entry of the amendment, claims 44-45 and 47-58 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 58 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chinese Patent Specification No. CN 104446264 A.

The instant claim is anticipated by and/or rendered obvious by the reference.
As for claim 58, the Portland cement meets the high carbon footprint substance and the carbon nanofibers meets the carbon nanomaterial and are present in amounts that encompass the claimed range of amounts.  The claim is a product-by-process claim and determination of patentability is based on the product itself. While the reference does not recite the same process, it appears the resulting composite material is the same.  As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Accordingly, since the resulting product appears to be the same the instant claim is anticipated by and/or rendered obvious by the reference. 

Claim 58 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Japanese Patent Specification No. JP 2010-006998A.
The reference teaches, in the abstract, an electroconductive polyamide resin
composition contains polyamide resin, electroconductive adjuvant such as azine dye, and
electroconductive filler. The electroconductive filler is carbon nanofiber having average fiber
diameter of 1-100 nm and aspect-ratio of 5 or more. The electroconductive polyamide resin
composition contains nigrosine (0.01-5 mass%) and electroconductive filler (0.1-10 mass%).
The instant claim is anticipated and/or rendered obvious over the reference.
As for claim 44, the polyamide resin meets the high carbon footprint substance and the
carbon nanofibers meets the carbon nanomaterial and are present in amounts that encompass
the claimed range of amounts. The claim is a product-by-process claim and determination of patentability is based on the product itself. While the reference does not recite the same process, it appears the resulting composite material is the same.  As stated in MPEP 2113 [R-1]: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Accordingly, since the resulting product appears to be the same the instant claim is anticipated by and/or rendered obvious by the reference. 

Claim Rejections - 35 USC § 103
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 2010-059303 A.
The reference teaches, in the abstract, a rubber composition comprises rubber

aspect-ratio of 150 or more, and graphitization degree of 8 or more. The content of carbon
nanofiber is 0.5-30 parts mass with respect to 100 parts mass of rubber components.
The instant claim is obvious over the reference.
As for claim 44, the rubber composition meets the high carbon footprint substance and
the carbon nanofibers meets the carbon nanomaterial and are present in amounts that overlap
the claimed range of amounts. In the case where the claimed ranges "overlap or lie inside
ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.
1990), see MPEP 2144.05.  The claim is a product-by-process claim and determination of patentability is based on the product itself. While the reference does not recite the same process, it appears the resulting composite material is the same.  As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Accordingly, since the resulting product appears to be the same (in the overlapping area) the instant claim is rendered obvious by the reference. 

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Taha et al (US Patent No, 8,426,501 B1).
The reference teaches, in claim 1, a cementitious material, a plurality of carbon nanotubes, and a surfactant-containing polymer wherein the surfactant-containing polymer is present in an amount ranging from 10% to 20% by weight of the cement compound of the cementitious matrix. According to claim 3, the carbon nanotubes are present in an amount ranging from about 0.05% to about 5% by weight of the surfactant-containing polymer. The cementitious matrix is a cement mortar or cement concrete (claim 8).
	The instant claim is obvious over the reference.
	 As for claim 44, the cementitious matrix meets the meets the high carbon footprint substance and the carbon nanotubes meets the carbon nanomaterial. Based upon the weights of the surfactant-containing polymer and carbon nanotubes the nanotubes are present in amounts that overlap the claimed range of amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  The claim is a product-by-process claim and determination of patentability is based on the product itself. While the reference does not recite the same process, it appears the resulting composite material is the same.  As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Accordingly, since the resulting product appears to be the same (in the overlapping area) the instant claim is rendered obvious by the reference. 

Allowable Subject Matter
Claims 44 and 47-57 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious the instantly claimed method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
February 1, 2022